Case 1:18-cv-00374-AT Document 61 Filed 03/26/19

  

DOC #:

   

| DATE FILED:_~/ 26/2019
Comeraton Counsel The City of New York
LAW DEPARTMENT "Senior Couneel
100 CHURCH STREET Tort Division ~ Special Litigation Unit
NEW YORK, NEW YORK 10007 djampel@law nyc. gov

March 26, 2019

VIA ECF

The Honorable Analisa Torres

United States District Court in and for the
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: — Jessica Mirshak v. City of New York et. al. v. Xiao Nan Chen
Docket No.: 18-cv-00374 (AT)

Dear Judge Torres:

We represent Defendants/ Third-Party Plaintiffs City of New York and Karolina
Kondzielewska Abramowicz (collectively for this letter “the City”) in the above-referenced
action. I respectfully submit this joint letter to request an extension of the fact discovery and
expert discovery deadlines to May 29, 2019 and June 28, 2019, respectively, and a corresponding
extension of the interim dates set forth in the Civil Case Management Plan and Scheduling
Order. The current deadlines for fact and expert discovery are March 29 and April 30,
respectively. A case management conference is scheduled for April 16, 2019.

This is the parties’ fifth request for an extension of the discovery deadlines, and all
parties consent to this request. The Court granted the parties’ prior requests for an extension.

This personal injury action arises from a three-vehicle motor vehicle accident that
occurred on November 16, 2017. Plaintiff was a passenger in the vehicle owned and operated by
Defendant/ Third-Party Defendant Xiao Nan Chen.

The parties have continued to work diligently to complete the additional discovery related
to the new medical providers and additional care and treatment plaintiff disclosed in her
Supplemental Rule 26 Disclosure. At this time, the discovery outstanding is the completion of
two independent medical examinations of plaintiff. Both doctors have been designated. One
examination is scheduled for April 9, 2019, and the parties are still waiting for the second

  

ELECTRONICALLY FILED
Case 1:18-cv-00374-AT Document 61 Filed 03/26/19 Page 2 of 2

examination to be scheduled. The aim is to have both examinations completed by the end of
April.

For these reasons, the parties respectfully request that the fact and expert discovery
deadlines, and the interim deadlines, be extended.

Respectfully submitted,
/s/ Daniela Jampel

Daniela Jampel (DJ-0925)

ce: Amy Rosenbloom, Esq. (via ECF)
Frank Cemiglia, Esq. (via ECF)
Yifei He, Esq. (via ECF)

GRANTED. The deadline to complete fact
discovery is EXTENDED to May 29, 2019. The
deadline to complete expert discovery is
EXTENDED to June 28, 2019. The case
management conference scheduled for April 16,
2019 is ADJOURNED to June 18, 2019, at 12:00
p-m. By June 11, 2019, the parties shall file their
joint status letter. See ECF No. 38 §§ 15-16.

SO ORDERED.

Dated: March 26, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
